CRAWLEY, Judge,
dissenting.
I would affirm the partial summary judgment for Morris; therefore, I respectfully dissent.
Morris moved for a summary judgment on the basis of the Statute of Frauds. In opposition to the motion, Rodgers cited the subsection (5) exception to the Statute of Frauds (the partial-payment and purchaser-in-possession exception) and submitted evidence that, she claimed, established partial payment.
I have reviewed those parts of the record that Rodgers cites as evidence establishing that she had made “all the payments” on the house; they do not establish what Rodgers says they establish. Her evidentiary submissions indicate that the business made all the mortgage payments, but that she never owned the business. When the business made the house payments, the business was a sole proprietorship owned either by Rodgers’s former husband or her son. Because Rodgers did not present substantial evidence indicating that she made the mortgage payments on the house, the partial summary judgment for Morris should be affirmed on the basis of the Statute of Frauds.